Opinion by
Olivee, C. J.
In accordance with stipulation of counsel that the •items marked “A” consist of kidskin plates similar in all material respects to those the subject of Kung Chen Fur Corpn. v. United States (29 Cust. Ct. 266, C. D. 1480) and that the items marked “B” consist of dogskins the same as those involved in United States v. Arnhold & Co., Inc., et al. (27 C. C. P. A. 135, C. A. D. 74), the claim for free entry under paragraph 1681 was sustained.
Poed, J., concurred.
Mollison, J., dissented for the reasons set forth in his dissenting opinion in C. D. 1480, supra, only so far as the items marked “A” are concerned.